ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Claims Allowed
2.	Claims 29-33
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
4.	The application has been amended as follows: 
-- 21-28. (Cancelled). --
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
Regarding claims 29 and 33, the most relevant prior art is Shelton et al. (US 2007/0175949; “Shelton”) in view of Mark et al. (US 26,245,084; “Mark”) and Boukhny et al. (US 2005/0228425; “Boukhny”).
Regarding claim 29, col. 6 ll. 48-61 discloses the control circuit of Mark ‘084 is configured to cut the current supply to the motor to slowdown and then eventually stop the electric motor. There is no teaching or suggestion in Mark ‘084 to run the motor by driving varying levels of non-zero current to the motor from the power source. In other words, the control circuit 28 of Mark ‘084 is configured to slowdown and then stop the motor by terminating the current supply to the motor to stop the cutting tool in a desired position. This is not the same thing as running the motor in a low power mode with a first amount of current and a high power mode with a second amount of current, in accordance with Claim 29.
Regarding claim 33, col. 6 ll. 48-61 discloses the control circuit of Mark ‘084 is configured to cut the current supply to the motor to slowdown and then eventually stop the electric motor. There is no teaching or suggestion in Mark ‘084 to run the motor by driving varying levels of non-zero current to the motor from the power source. In other words, the control circuit 28 of Mark ‘084 is configured to slowdown and then stop the motor by terminating the current supply to the motor to stop the cutting tool in a desired position. This is not the same thing as running the motor in a low power mode with a first amount of current and a high power mode with a second amount of current, in accordance with Claim 33.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/EYAMINDAE C JALLOW/Examiner, Art Unit 3731